Citation Nr: 1546392	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) multi-level with lumbar stenosis (back disability).
 
2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity neurogenic claudication associated with DDD with lumbar stenosis.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity neurogenic claudication associated with DDD with lumbar stenosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for a right hip disability.  

6.  Entitlement to service connection for a left hip disability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1956 to June 1960 and from December 1960 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans' Law Judge (VLJ) in October 2010.  A copy of the transcript is of record.

In April 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent for the Veteran's back disability and entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Pursuant to an October 2014 Order granting a Joint Motion for a Partial Remand (JMR), the April 2014 decision was vacated, as it pertained to the above issues, and they were remanded to the Board.  
The Board remanded the Veteran's back and TDIU claims in January 2015.  As will be discussed below, the Board finds there has not been compliance with the Board's prior remand directives.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the Veteran's back appeal, an August 2008 rating decision granted service connection for right and left lower extremity neurogenic claudication associated with the Veteran's back disability, and assigned 10 percent ratings respectively for the right and left lower extremity, effective February 23, 2007.  As 38 C.F.R. § 4.71a, Note (1) (2015) directs that any associated objective neurologic abnormalities must be separately evaluated under the appropriate diagnostic code, these claims are on appeal as part and parcel of the Veteran's increased initial rating for his back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the Board's prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remands must be conducted prior to adjudication.  

In May 2011 and January 2015 remands, the Board directed that the Veteran be provided appropriate VA examinations to assess the nature and severity of his back disability.  The May 2011 remand specifically directed that the examiner address whether the Veteran's back disability in conjunction with his other service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  

The Veteran was provided VA examinations in June 2011, September 2012, and May 2015.  While all the examiners addressed occupational impairment resulting from the Veteran's back and bilateral lower extremity claudication, none of the examination reports adequately addressed, as requested, whether the Veteran's back disability, in conjunction with his other service-connected disabilities, rendered him unable to secure or follow substantially gainful employment.  To the contrary, only the June 2011 examiner addressed unemployability and in opining that the Veteran was not precluded from sedentary employment the examiner did not address any of the Veteran's service-connected disabilities other than his back and lower extremity claudication.

Although the May 2015 examiner noted that the Veteran was diagnosed with multi-level DDD with lumbar stenosis, the examiner indicated that the Veteran did not have Intervertebral Disc Syndrome (IVDS).  As such, the examiner did not address whether the Veteran's IVDS resulted in incapacitating episodes.  The Board notes that for VA rating purposes DDD and spinal stenosis both qualify as IVDS.  In light of the Veteran's diagnoses, further clarification is needed to determine whether the Veteran experiences incapacitating episodes.  

In light of the above, the Board finds that a remand to obtain an adequate VA examination(s) is warranted. 

With regard to the Veteran's TDIU claim, at the time of his October 2010 hearing, the Veteran was working part-time for Ahoy Cruises and Tours.  On remand, the AOJ should contact the Veteran and provided him the opportunity to submit updated information regarding his employment status.

With regard to the Veteran's claims for right and left hip disabilities, the Veteran filed a timely notice of disagreement (NOD) with the October 2012 rating decision, which denied service connection.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  To date, the AOJ has not issued a SOC addressing the Veteran's claim.  Under these circumstances, the Board must remand the claim to the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board notes, however, that this claim will be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records dated from May 2015 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated private treatment records related his service-connected disabilities, to include his private primary care provider, orthopedist, and neurosurgeon.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, and (3) that the claim will be rating based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.
3.  Contact the Veteran and ask him to provide information regarding his current employment status.  If he is currently unemployed, or reports that he was unemployed at any time during the appeal period, the Veteran should be asked to provide an authorization from his prior employer concerning the reasons the employment relationship ended.  If he is currently employed on a part-time basis, the Veteran should be asked to provide an authorization to obtain information from his present employer concerning the Veteran's salary and average hours, to determine whether his part-time employment qualifies as substantially gainful or marginal employment. 

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2015).

4.  Provide the Veteran with a SOC addressing the pending appeal for entitlement to service connection for right and left hip disabilities.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over those issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).

5.  Schedule the Veteran with an appropriate VA examination(s) to determine the current nature and severity of his service-connected back disability and any associated neurological abnormalities, to include his bilateral lower extremity neurogenic claudication.  If possible, the examination should be scheduled during a period of flare-up of the Veteran's back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  Any necessary diagnostic testing, to include neurological testing, must be conducted.  All pertinent symptomatology and findings must be reported in detail and evaluated in accordance with VA rating criteria.

a.  In addressing the Veteran's back disability, the examiner should specifically note whether the Veteran's reported flare-ups result in additional functional limitation, and if feasible, determine any additional limitation in range of motion.  If it is not feasible to make that determination, the examiner should explain why not and what information would be needed in order to make a determination.

b.  In addressing the Veteran's neurological symptoms, the examiner should consider the Veteran's assertions of lower extremity pain, fatigue, and weakness.  The examiner should detail the nature and severity of the Veteran's lower extremity pain and weakness, and identify any nerve involved, e.g., sciatic nerve, external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), etc.

For any affected nerve, the examiner should indicate whether there is complete or incomplete paralysis.  For any incomplete paralysis, the examiner should characterize the severity of that paralysis in terms of mild, moderate, moderately severe, or severe incomplete paralysis.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy.

A complete rationale for all opinions rendered with references to the evidence of record must be provided.  If an opinion(s) cannot be given without resorting to mere speculation, the VA examiner should state so and provide a reason for such conclusion.

6.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to address the functional effects of the Veteran's service-connected disabilities.  The vocational specialist is requested to address the impact of the Veteran's service-connected disabilities (including hiatal hernia with reflux esophagitis, paroxysmal atrial fibrillation, essential vascular hypertension, first degree burns on face, neck, chest, and thigh with significant scarring, residuals of fractured left ulnar styloid process status post reduction for repair of nonunion, residuals of nasal fracture with nasal deviation, multi-level DDD with lumbar stenosis, right and left lower extremity neurogenic claudication, tinnitus, status post right urethral lithotomy for removal of urethral calculus, and bilateral hearing loss) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  
When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  

7.  Finally, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




